Citation Nr: 9918805	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The veteran had active military service from September 1989 
to December 1992.  His awards and decorations include the 
Southwest Asia Service Medal, and Kuwait Liberation Medal.  
There is no issue before the Board based on Persian Gulf 
duty.

This appeal arises from the veteran's July 1997 notice of 
disagreement (NOD), and October 1998 substantive appeal.

The veteran was scheduled for a Travel Board hearing June 24, 
1999, failed to appear, and no good cause was provided.  
38 C.F.R. § 20.702(d) (1998).  The veteran's representative 
has provided a written presentation, and the Board will 
proceed on the basis of the evidence of record.


FINDINGS OF FACT

1.  The post-operative service-connected patellofemoral 
syndrome is principally manifested by subjective complaints 
of left knee pain, some tenderness to palpation, some atrophy 
of the vastus medialis oblique, some popping, and evidence of 
mild degenerative changes in the left knee joint.

2.  Range of motion of the left knee is considered normal, 
and there is no objective subluxation or instability, or 
significant limitation of function of the left lower 
extremity due to the service-connected disability.


CONCLUSION OF LAW

An increased evaluation for patellofemoral syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71 Diagnostic Codes 5099, 5257, 5003 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  39 C.F.R.§ 4.10 (1998).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in VA, and extend from 5000 to a 
possible 9999.  Great care will be exercised in the selection 
of the applicable code number and in its citation on the 
rating sheet. No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified. In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, 
deformity or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the 
purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement's of 
the interphalangeal, metacarpal and carpal joints 
of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group 
of minor joints, ratable on disturbance of lumbar 
spine functions.  

38 C.F.R. § 4.45 (1998).

Impairment of the knee, manifested by recurrent subluxation 
or lateral instability, severe, warrants a 30 percent 
evaluation, while moderate impairment is assigned a 20 
percent rating.  Slight impairment of the knee warrants a 10 
percent evaluation.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent evaluation will be 
assigned.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is for application.  38 C.F.R. § 4.71, Diagnostic Code 5003 
(1998).

When limitation of flexion of the leg is limited to 45 
degrees or extension is limited to 10 degrees, a 10 percent 
evaluation is in order.  With flexion limited to 30 degrees, 
or extension is limited 20 degrees, a 20 percent evaluation 
is assigned.  38 C.F.R. § 4.71 Diagnostic Codes 5260, 5261 
(1998).


Factual Background

The veteran was treated in service for left knee problems, 
and was discharged from service due to physical disability, 
with severance pay.  

The RO, by rating action in January 1993, granted service 
connection for patellofemoral syndrome, left knee, based on 
service medical records, and a 10 percent evaluation was 
assigned under Diagnostic Codes 5099-5003.  

VA examination in November 1993 revealed full range of motion 
of the left knee, with tenderness on palpation of the patella 
ligament and medial and lateral tibial plateaus.  The 
pertinent assessment was patellofemoral syndrome, left.

In late January 1997 the veteran was seen at a VA clinic with 
chronic left knee pain and complaints of "popping" with 
range of motion.  Physical examination showed good range of 
motion, positive crepitus and positive "popping."  Anterior 
and posterior drawer signs were negative, as was "Lochman's" 
sign.  He had good joint stability, with palpable tenderness.  
Left knee arthroscopy was planned and performed in February 
1997.  The surgery revealed a suprapatellar plica present on 
the medial aspect of the suprapatellar pouch, grade 2 
chondromalacia of the patella, and grade 1 chondromalacia of 
the trochlear groove but no significant abnormalities. No 
loose bodies were found and minimal degenerative joint 
disease at the joint line was reported.  No ligamentous or 
cartilage abnormalities were found.  The suprapatellar plica 
was removed, and chondroplasty was performed for the 
chondromalacia.  He was able to ambulate with crutches later 
that same day.  On follow-up 2 weeks post-surgery, he was 
doing well, and could return to work.  Medication for pain 
was prescribed.

VA medical service treatment records show that in May 1997 
the veteran was having pain similar to pre-operation.  The 
pain was in the posterior and anterior knee, there was 
popping secondary to flexion, and subjective occasional 
giving way was noted.  Physical examination revealed full 
range of motion, and no effusion.  Small pop over the portals 
on full flexion was found.  The impression was patellofemoral 
symptoms, and he was instructed in stretching and quadriceps 
exercises; prescribed Motrin(r); and was directed to return in 
3 months.

In early August 1997 the veteran was seen at a VA clinic 
complaining of continuing dull pain in the left knee, 
aggravated on standing or walking, which caused sharp pain.  
Radiation of pain up and down the leg was noted, with no 
numbness or tingling.  Examination showed full range of 
motion (0-120 degrees, both knees) with slight pain 
elicitation.  Crepitation was palpable.  There was no 
swelling or masses, and deep tendon reflexes, pulses, and 
muscle strength was intact bilaterally.  Gait was stable on 
toe to toe, and unstable on heel to heel.  The ligaments 
appeared stable.  The impression was chondromalacia of the 
left patella.  The plan was to fit the veteran with a 
"protonics" knee brace, and follow-up in 2 months.  

An August 1997 requisition for the knee brace for the veteran 
is of record, as well as the veteran's August 1997 
application for clothing allowance due to use of a knee 
brace.  When seen in October 1997, the veteran reported 
bilateral patellar pain, with no improvement in symptoms 
since surgery.  Examination showed normal range of motion, 
and VMO (vastus medialis oblique) wasting.  The assessment 
was patellofemoral pain.  The plan was to send him to 
rehabilitation for the VMO, with follow-up in 2 months.

The veteran was provided a VA examination in December 1998.  
At that time he recited his problems with the left knee in 
service.  He stated that he had minimal improvement since 
surgery and no prolonged treatment course of physical therapy 
or anti-inflammatory medications.  Occasional Tylenol(r) was 
noted.  He was currently working in the "fast foods" 
industry.

Physical examination revealed full range of motion of the 
left knee with no instability noted.  Mobilization of the 
patella was normal and mild tenderness to palpation primarily 
along the medial patellofemoral joint and along the patellar 
tendon insertion in the distal patella was found.  No 
effusion was noted and minimal atrophy was "marked," and 
hamstring tightness was noted.  X-ray studies of the left 
knee were reported as normal.  The impression was 
patellofemoral syndrome, chronic, left.  It was remarked that 
the veteran apparently had gross under-treatment of 
conservative management, as the vast majority of 
patellofemoral syndrome disorders such as the veteran's was 
amenable to conservative modalities such as antiinflammatory 
medications and physical therapy with attention to 
strengthening of the quadriceps, primarily the VMO and 
loosening of the hamstrings.  


Analysis

The veteran is currently in receipt of a 10 percent rating 
for his left knee disability, on the basis of arthritis and 
complaints of pain.  While X-rays studies are not always 
interpreted as showing arthritis, minimal degenerative 
changes were shown in the left knee joint on arthroscopic 
surgery in 1997.  A 10 percent evaluation is the maximum 
under the arthritis code where there is arthritis confirmed 
by X-ray, and limitation of motion of a degree less than that 
for which a compensable rating is provided.  For a higher 
rating, other pertinent rating codes would be in order.  

In regard to other codes applicable for evaluation of left 
knee disability, the veteran does not have ankylosis (bony 
fixation) of the left knee, no impairment of the femur or 
tibia and fibula, and no cartilage impairment.  While he has 
subjective complaints of occasional giving way, no recurrent 
subluxation or lateral instability has been objectively 
demonstrated (see VA examination, December 1988), and the 
ligaments have been shown to be stable.  

Remaining is the criteria for evaluation of the disability 
based upon limitation of motion of the left leg as the basis 
for an increased rating for the left knee.  As reported 
above, a 20 percent rating is assigned if leg motion is 
limited to 30 degrees of flexion, or extension is limited 20 
degrees.  However, VA examination in 1988 revealed full range 
of motion of the left knee, and so did examinations prior 
thereto, even when the range of motion was shown, for both 
knees, to be 0 to 120 degrees.  38 C.F.R. § 4.71 Plate II.  
Thus, there is no basis for an increased evaluation for the 
service-connected left knee disability.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare ups."  DeLuca v. Brown, No. 94-242 
(U.S.Vet. App. Sept. 22, 1995).  Diagnostic Code 5003 
provides for a rating on the basis of arthritis, with 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In other words, painful motion is 
contemplated within the rating code.  The veteran complains 
of aggravated pain with extended standing or walking, and 
recent examinations have shown tenderness to palpation, 
atrophy of the VMO, and tight hamstring, with no other 
objectively demonstrated limitations of function except heel 
to heel walking.  His gait is otherwise normal.  He has not 
reported interference with employment or daily activities, 
and denies ongoing treatment, or prescribed medication.  He 
was prescribed a knee brace in 1997 but it was not noted that 
he was wearing this device on examination in 1998.  The Board 
notes that in 1997 the veteran was prescribed an anti-
inflammatory medication and physical therapy but for what 
ever reason the veteran has not continued with this therapy.  
The examiner, in December 1998, noted that the left knee 
disorder is amenable to conservative treatment such as anti-
inflammatory medications and physical therapy with attention 
to strengthening of the quadriceps, primarily the VMO and 
loosening of the hamstrings.  Based on the evidence of 
record, even on flare-up, there is no evidence that would 
suggest that the limitation of motion of the left knee would 
go from normal (0 to 120 degrees) to flexion limited to 30 
degrees, or extension limited to 15 degrees.  With 
application of the criteria as set forth in the diagnostic 
code, an increased evaluation is not appropriately assigned.  
See Massey v. Brown, 7 Vet. App.  204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App.  625, 628 (1992).    

Given the above, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.


ORDER

An increased evaluation for patellofemoral syndrome of the 
left knee is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 

